Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/04/2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 01/04/2021 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the phrase “a flexible material” in Line 2. The phrase “flexible” is a relative term and therefore the metes and bounds of the phrase are not understood within the context of the claim.  This deems the Claim 8 and its dependents indefinite. 
Claim 11 recites wherein said structural fill does not form a triangle or a rectangle in cross section. This phrase deems the claim indefinite as the metes and bounds of what shapes are encompassed therein are not understood.  The Specification states “Structural fill 445 may have any suitable cross-sectional shape, e.g., triangular, rectangular, and/or bowed, and the like.” Therefore, if the shape encompassed by the claim is not triangular or rectangular it is “bowed or the like.”  It is not clear what shapes this phrase encompasses.  If Applicant intended to claim a bowed shape it should be claimed directly. For purposes of applying prior art, this claim will be examined as wherein said structural fill forms a bowed shape.
Claim 15 recites the terms “a flexible sheet arrangement” and “a flexible sheet” in Lines 1 and 7. The phrase “flexible” is a relative term and therefore the metes and bounds of the phrase are not understood within the context of the claim.  This deems the Claim 15 and its dependents indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-4, 6-8 and 10-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Baerveldt (US 6,532,708 B1).
Claim 1; Baerveldt discloses a bracket assembly (Assembly of Figure 4) comprising: a first arm (upper or lower base flange 5) having a first length (Figure 4) and a first thickness (Figure 4); a second arm (2) having a second length (Figure 4) and a second thickness (Figure 4) mechanically coupled to said first arm (Figure 4); and a structural fill (3) coupled to said first and second arms (Column 3, Lines 5-30) configured to maintain the relative positions of said first and second arms (Relationship as shown in Figure 4 between 2, 3 and 5), wherein said first arm (5) and said second arm (2) form an interior angle of less than 180 degrees (90 degree angle as shown in Figure 4) and wherein said structural fill fills a volume within said interior angle enclosed by said first and said second arms (Figure 4).
Claim 3; Baerveldt discloses wherein said structural fill comprises structural foam (Column 2, Lines 25-35).
Claim 4; Baerveldt discloses wherein said first arm and said second arm form an angle of substantially 90 degrees (As is displayed in Figure 4).
Claim 6; Baerveldt discloses wherein said first arm and said second arm form an angle of greater than or equal to 45 degrees (As is displayed in Figure 4).
Claim 7; Baerveldt discloses wherein said first and second arm thickness are approximately equal (As is displayed in Figure 4).
Claim 8; Baerveldt discloses a bracket assembly (Assembly of Figure 4) configured for attaching an expansion joint (4) to a building (Unmarked structural members, Figure 4), said bracket assembly comprising: first (5) and second (2) bracket arms comprising a flexible material (Column 5, Lines 45-60); a structural fill (3) coupled to said first and second bracket arms (Column 3, Lines 5-30) configured to maintain the relative positions of said first and second bracket arms (Relationship as shown in Figure 4 between 2, 3 and 5), wherein said structural fill (3) fills a volume enclosed by said first and said second Figure 4) and extends at least out to a line from the end of said first bracket arm to the end of said second bracket arm (As displayed in Figure 4); and a first part (4) of a two-part recloseable mechanical closure system (Via fasteners of Figure 4) attached to said first bracket arm (Figure 4) on a face away from said second bracket arm (Figure 4).
Claim 10; Baerveldt discloses wherein said structural fill forms a rectangle in cross section (Figure 4).
Claim 11; Baerveldt discloses wherein said structural fill forms a bowed shape (Convex shape of 3, Figure 4).
Claim 12; Baerveldt discloses further comprising a second part (Fasteners of Figure 4) of said two-part recloseable mechanical closure system (Figure 4) attached to said first part (Figure 4), wherein said second part is attached to an expansion joint (4).
Claim 13; Baerveldt discloses wherein said expansion joint comprises a sheet of elastomeric material (Column 5, Lines 25-45).
Claim 14; Baerveldt discloses wherein said second bracket arm is attached to said building via a sealant material having adhesive characteristics (Column 4, Lines 40-50).

Claims 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Curtis (US 2012/0177435 A1).
Claim 8; Curtis discloses a bracket assembly (Assembly of Figure 7) configured for attaching an expansion joint (30) to a building (28), said bracket assembly comprising: first (40) and second (42) bracket arms comprising a flexible material (Paragraph [0026]); a structural fill (36) coupled to said first and second bracket arms (As is displayed in Figure 7) configured to maintain the relative positions of said first and second bracket arms (Relationship as shown in Figure 7 between 42, 40 and 36), wherein said structural fill (36) fills a volume enclosed by said first and said second arms (Figure 7) and extends at As displayed in Figure 7); and a first part (16) of a two-part recloseable mechanical closure system (Via fasteners 24 of Figure 7) attached to said first bracket arm (40 via 42, Figure 7) on a face away from said second bracket arm (Figure 7).
Claim 9; Curtis discloses wherein said structural fill forms a triangle (36) in cross section between said first and second bracket arms (Figure 7).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 15-17 and 19-20 is rejected under 35 U.S.C. 103 as being unpatentable over Baerveldt (US 6,532,708 B1).
Claim 2; Baerveldt discloses various materials considered for the sub-assembly beneath cover/slide plate (Column 5, Lines 45-60) to provide the cover/slide plate with sufficient retention and movement capability in relation to the movements being experienced by the joint but does not expressly disclose wherein said first arm and said second arm are cast together as a single piece from material comprising silicone.
Since silicone is well known for providing superior resistance to heat, cold and flex fatigue, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to provide the invention of Baerveldt with wherein said first arm and said second arm are cast together as a single piece from material comprising silicone in order to provide a specific 
Claim 15; Baerveldt discloses a flexible sheet (4, Column 5, Lines 25-40) arrangement for an expansion joint (Figure 4) comprising: first (5) and second (2) bracket arms; a structural fill (3) comprising structural foam (Column 2, Lines 25-35) coupled to said first and second bracket arms (Figure 4) configured to maintain the relative positions of said first and second bracket arms (Relationship as shown in Figure 4 between 2, 3 and 5); and a flexible sheet (4, Column 5, Lines 25-40) forming an expansion joint coupled to said first bracket arm (As displayed in Figure 4).
Baerveldt discloses various materials considered for the sub-assembly beneath cover/slide plate (Column 5, Lines 45-60) to provide the cover/slide plate with sufficient retention and movement capability in relation to the movements being experienced by the joint but does not expressly disclose wherein said first arm and said second arm are cast together as a single piece from material comprising silicone.
Since silicone is well known for providing superior resistance to heat, cold and flex fatigue, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to provide the invention of Baerveldt with wherein said first arm and said second arm are cast together as a single piece from material comprising silicone in order to provide a specific material which is capable of retaining and flexing with the rest of the cover/slide plate assembly as well as providing additional resistances to temperature and yield failure. 
Claim 16; Baerveldt discloses wherein said expansion joint comprises a sheet of elastomeric material (Column 5, Lines 25-45).
Claim 17; Baerveldt discloses various corrosion resistant and temperature resistant materials for the cover/slide plate (4) including alternate materials (Column 5, Lines 24-40
Since silicone is well known for providing superior resistance to heat, cold and flex fatigue, before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to provide the invention of Baerveldt with wherein said elastomeric material comprises silicone, in order to provide a specific material which is capable of corrosion resistance and temperature resistance while maintaining the cover/slide plate across the joint.
Claim 19; Baerveldt discloses wherein said flexible sheet (4) is coupled to said first bracket arm (5 via fasteners of Figure 4) via a two-part recloseable mechanical closure system (Fasteners and threaded openings of Figure 4, Column 5, Lines 50-60).
Claim 20; Baerveldt discloses wherein said second bracket arm is attached to a building via an adhesive material (Column 4, Lines 40-50 and as is displayed in Figure 7).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Baerveldt (US 6,532,708 B1) in view of Hensley et al. (US 9,739,050).
Claim 5; Baerveldt does not expressly disclose wherein said first arm and said second arm form an angle of less than or equal to 45 degrees.
Hensley discloses wherein said first arm and said second arm form an angle of less than or equal to 45 degrees (Figures 4-5) for the purpose of providing an installation at varying angles relative to each other to maintain a water tight seal throughout.
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to provide the invention of Baerveldt with wherein said first arm and said second arm form an angle of less than or equal to 45 degrees, as taught by Hensley, in order to provide a flexible installation which can accommodate installation at structures at an angle or an elevation that differ to maintain to maintain a water tight seal throughout.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Baerveldt (US 6,532,708 B1) in view of Kessler et al. (US 8,966,847 B2).
Claim 18; Baerveldt does not expressly disclose wherein said flexible sheet comprises a repeating textured pattern.
Kessler discloses wherein said flexible sheet (220) comprises a repeating textured pattern (several ridges 225, Figure 11) for the purpose of providing desired gripping surface or tread on first member 220.
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to provide the invention of Baerveldt with wherein said flexible sheet comprises a repeating textured pattern, as taught by Kessler, in order to provide a pattern of textured ridges to provide a desired gripping surface.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J GITLIN whose telephone number is (571)270-5525.  The examiner can normally be reached on Monday through Thursday, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.J.G/Examiner, Art Unit 3635            

/RYAN D KWIECINSKI/Primary Examiner, Art Unit 3635